Appellant was convicted in the County Court of Navarro County for carrying on and about his person a pistol, and his punishment fixed at a fine of $100.
Our Assistant Attorney General moves to strike out appellant's bills of exception for the reason that the time originally granted in which to file same expired prior to the entry of an order extending the time for such filing. The order extending such time would, therefore, be without authority and the bills of exception appearing to have been filed after the expiration of the time, cannot be considered by us. Griffin v. State,59 Tex. Crim. 424; Sanders v. State, 60 Tex.Crim. Rep.; Palmer v. State, 92 Tex.Crim. Rep., 245 S.W. Rep. 238; Harr v. State, No. 7199, opinion handed down May 23, 1923.
The only question remaining is the sufficiency of the evidence to support the conviction. Appellant and his wife and some other parties were in a car, the said other parties being in the back seat and appellant and his wife in the front seat. A pistol was found in the front seat by officers who searched the car. It was handed to them my appellant. This would seem to justify the conclusion that the pistol was then in the possession of and being carried by appellant. The only justification offered for such action was upon the theory that appellant was going from a place in Freestone county to another point in Navarro county about thirty-five miles distant and that consequently he was a traveler. This question was discussed and settled adversely to the contention of appellant in the case of George v. State,90 Tex. Crim. 179, 237 S.W. Rep., 87, to which reference is made for a review of the authorities.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                          ON REHEARING.                         June 20, 1923.